The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 23, 2013

                                         No. 04-13-00330-CR

                                          Raymond CLARK,
                                              Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR4130
                           Honorable Maria Teresa Herr, Judge Presiding

                                             O R D E R

        On May 24, 2013, Appellant filed his notice of appeal with this court. In Appellant’s
docketing statement, Appellant indicated he had court-appointed counsel on appeal and was indigent.
Thereafter, Appellant’s retained counsel filed a notice of appearance. On October 18, 2013, court
reporter Debra A. Doolittle filed a notice of late reporter’s record. The notice states Appellant has
not paid, or made arrangements to pay, the fee for preparing the reporter’s record.
        We ORDER Appellant to provide written proof to this court within ten days of the date of
this order that the reporter’s record has been requested and either (1) the reporter’s fee has been paid
or arrangements have been made to pay the reporter’s fee, or (2) Appellant is entitled to appeal
without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points raised in
Appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

                                                         _________________________________
                                                         Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 23rd day of October, 2013.


                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court